MEMORANDUM OPINION

                                          No. 04-10-00801-CR

                                        IN RE David SALINAS

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: November 24, 2010

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On November 3, 2010, relator filed a petition for writ of mandamus, complaining of the

trial court’s failure to rule on his “Motion for Judgment and Sentence Nunc Pro Tunc to Correct

Clerical Error in Judgment.” However, on November 8, 2010, the trial court signed an order

denying relator’s motion. Accordingly, the petition for writ of mandamus is DENIED AS

MOOT. See TEX. R. APP. P. 52.8(a).

                                                                  PER CURIAM
DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 1991-CR-0208, styled State of Texas v. David Salinas, in the 187th
Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.